         Case 8:17-cv-01596-PJM Document 151 Filed 12/17/18 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


 THE DISTRICT OF COLUMBIA, et al.,

                        Plaintiffs,

                v.                                         No. 8:17-cv-1596-PJM

 DONALD J. TRUMP, in his official capacity
 as President of the United States and in his
 individual capacity,

                        Defendants.



                                             NOTICE

       The President, in his official capacity, respectfully notifies the Court that he will shortly

file in the U.S. Court of Appeals for the Fourth Circuit a petition for a writ of mandamus against

this Court’s orders declining to dismiss the case or to certify an interlocutory appeal, as well as

an application for a stay of district court proceedings pending resolution of the mandamus

petition. A copy of the proposed filing and addendum are attached.

Dated: December 17, 2018                           Respectfully Submitted:

                                                      JOSEPH H. HUNT
                                                      Assistant Attorney General

                                                      BRETT A. SHUMATE
                                                      Deputy Assistant Attorney General

                                                      JENNIFER D. RICKETTS
                                                      Director, Federal Programs Branch

                                                      ANTHONY J. COPPOLINO
                                                      Deputy Director

                                                      /s/ Jean Lin
                                                      JEAN LIN
                                                      Special Counsel
                                                      JAMES R. POWERS

                                                  1
Case 8:17-cv-01596-PJM Document 151 Filed 12/17/18 Page 2 of 3



                                  Trial Attorney
                                  U.S. Department of Justice
                                  Civil Division, Federal Programs Branch
                                  1100 L Street, NW
                                  Washington, DC 20005
                                  Phone: (202) 514-3716
                                  Fax: (202) 616-8202
                                  Email: jean.lin@usdoj.gov




                              2
         Case 8:17-cv-01596-PJM Document 151 Filed 12/17/18 Page 3 of 3



                                  CERTIFICATE OF SERVICE

       I hereby certify that on December 17, 2018, I electronically filed a copy of the foregoing.

Notice of this filing will be sent via email to all parties by operation of the Court’s electronic

filing system. Parties may access this filing through the Court’s CM/ECF System.
                                                       /s/ Jean Lin
                                                       JEAN LIN




                                                   3
